                        Case 21-32155 Document 297-1 Filed in TXSB on 09/16/21 Page 1 of 2
Label Matrix for local noticing                      AmTrust North America, Inc. on behalf of Wes         Buckingham Senior Living Community, Inc.
0541-4                                               c/o Maurice Wutscher LLP                             8580 Woodway Dr.
Case 21-32155                                        23611 Chagrin Blvd. Suite 207                        Houston, TX 77063-2423
Southern District of Texas                           Beachwood, OH 44122-5540
Houston
Thu Sep 16 10:50:17 CDT 2021
Harris County, et al.                                Special Resident Committee                           Stretto
Linebarger Goggan Blair & Sampson LLP                Attn: Robin Russell                                  Stretto
c/o John P. Dillman                                  600 Travis Street                                    8269 E 23rd Ave
P.O. Box 3064                                        Suite 4200                                           Suite 275
Houston, TX 77253-3064                               Houston, TX 77002-2929                               Denver, CO 80238-3597

Texas Department of Insurance                        Texas Health and Human Services Commission           4
Bankruptcy & Collections Division                    c/o Office of the Attorney General                   United States Bankruptcy Court
C/O Office of the Texas Attorney General             Bankruptcy & Collections Division                    PO Box 61010
P.O. Box 12548                                       P. O. Box 12548 MC-008                               Houston, TX 77208-1010
MC-008                                               Austin, TX 78711-2548
Austin, TX 78711-2548
12027419                                             Blue Bell Creameries, LP                             CenterPoint Energy
c/o Glenn R. LeMay                                   PO Box 1807                                          PO Box 1700
Gordon & Rees                                        Brenham, TX 77834-1807                               Houston, TX 77251-1700
1900 West Loop South #1000
Houston, Texas 77027-3264

Harris County, Texas                                 Hunton Services                                      Reliant Energy Retail Services, LLC
c/o Mimi Van Han                                     P O Box 650998, Dept. 112 HOU                        Attention: Bankruptcy Department
1019 Congress 16th Floor                             Dallas, TX 75265-0998                                P.O. Box 1046
Houston, Texas 77002-1772                                                                                 Houston, TX 77251-1046


The Estate of Carmen Knebel                          The Estate of Peg Ann Geiler                         US Trustee
c/o Lana Ledet                                       aka Peggy Ann Geiler                                 Office of the US Trustee
1065 River Terrace                                   904 Woodcrest Drive                                  515 Rusk Ave
New Braunfels, TX 78130-3417                         Friendswood Texas 77546-3574                         Ste 3516
                                                                                                          Houston, TX 77002-2604

Wilson Fire Equipment & Services                     XPO LOGISTICS FREIGHT INC.                           Carlton C. Wells
7303 Empire Central                                  %Bankruptcy Dept                                     c/o Wells & Cuellar, P.C.
Houston, TX 77040-3207                               9151 Boulevard 26                                    440 Louisiana, Suite 718
                                                     North Richland Hills, TX 76180-5600                  Attention: D. Brent Wells
                                                                                                          Houston, TX 77002-1058

Cassandra Shoemaker                                  Demetra Liggins                                      Eddie Knebel
McGuireWoods LLP                                     McGuireWoods LLP                                     3614 Montrose
2000 McKinney Avenue                                 600 Travis Street                                    #506
Suite 1400                                           Ste 7500                                             Houston, TX 77006-4636
Dallas, TX 75201-2208                                Houston, TX 77002-2906

Kendall Montgomery, Representative of the Es         Peg Ann Geiler The Estate of                         Susan N Goodman
Hagans Montgomery Hagans                             904 Woodcrest Dr                                     Pivot Health Law, LLC
3200 Travis                                          Friendswood, TX 77546-3574                           P.O. Box 69734
4th Floor                                                                                                 Oro Valley, AZ 85737-0021
Houston, TX 77006-3651




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                        Case 21-32155 Document 297-1 Filed in TXSB on 09/16/21 Page 2 of 2
(u)Ad Hoc Committee of Class 5 Pre-Petition R   (u)BancorpSouth Bank successor in interest by   (u)David Buck as Representative of the Estate




(u)Estate of George Colescott                   (u)The Official Committee of Unsecured Credit   (u)UMB Bank, N.A.




(u)Lana Ledet                                   End of Label Matrix
                                                Mailable recipients    26
                                                Bypassed recipients     7
                                                Total                  33
